Exhibit 10.1(e)

AIMMUNE THERAPEUTICS, INC.

2015 EQUITY INCENTIVE AWARD PLAN

GLOBAL RESTRICTED STOCK UNIT AWARD GRANT NOTICE

Aimmune Therapeutics, Inc., a Delaware corporation, (the “Company”), pursuant to
its 2015 Equity Incentive Award Plan, as amended from time to time (the “Plan”),
hereby grants to the holder listed below (the “Participant”), an award of
restricted stock units (“Restricted Stock Units” or “RSUs”). Each Restricted
Stock Unit represents the right to receive, in accordance with the Global
Restricted Stock Unit Award Agreement, including any special terms and
conditions for the Participant’s country set forth in the appendix attached
hereto as Exhibit A (the “Appendix”) (collectively, the “Agreement”), one share
of Common Stock (“Share”). This award of Restricted Stock Units is subject to
all of the terms and conditions set forth herein and in the Agreement and the
Plan, each of which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Global Restricted Stock Unit Award Grant Notice (the “Grant
Notice”) and the Agreement.

Participant:

[                    ]

Grant Date:

[                    ]

Total Number of RSUs:

[                    ]

Vesting Commencement Date:

[                    ]

Vesting Schedule:

[                    ]

Termination:

If the Participant experiences a Termination of Service prior to the applicable
vesting date, all RSUs that have not become vested on or prior to the date of
such Termination of Service (after taking into consideration any vesting that
may occur in connection with such Termination of Service, if any) will cease to
vest and thereupon be automatically forfeited by the Participant without payment
of any consideration therefor.

By accepting this award of Restricted Stock Units via the Company’s online
acceptance procedure, the Participant agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Grant Notice. The Participant has
reviewed the Agreement, the Plan and this Grant Notice in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Grant
Notice and fully understands all provisions of this Grant Notice, the Agreement
and the Plan. The Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan, this Grant Notice or the Agreement.  The Participant
further consents to receive Plan documents by electronic delivery and to
participate in the Plan through an online or electronic system established and
maintained by the Company or another third party designated by the Company.

 




1

 

--------------------------------------------------------------------------------

Exhibit 10.1(e)

AIMMUNE THERAPEUTICS, INC.

GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Global Restricted Stock Unit Award Grant Notice (the “Grant
Notice”) to which this Restricted Stock Unit Award Agreement, including any
special terms and conditions for the Participant’s country set forth in the
appendix attached hereto as Exhibit A (the “Appendix”) (collectively, this
“Agreement”), is attached, Aimmune Therapeutics, Inc., a Delaware corporation
(the “Company”), has granted to the Participant the number of restricted stock
units (“Restricted Stock Units” or “RSUs”) set forth in the Grant Notice under
the Company’s 2015 Equity Incentive Award Plan, as amended from time to time
(the “Plan”). Each Restricted Stock Unit represents the right to receive one
share of Common Stock (“Share”). Capitalized terms not specifically defined
herein shall have the meanings specified in the Plan and Grant Notice.

ARTICLE I.

GENERAL

1.1Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

ARTICLE II.

GRANT OF RESTRICTED STOCK UNITS

2.1Grant of RSUs. Pursuant to the Grant Notice and upon the terms and conditions
set forth in the Plan and this Agreement, effective as of the Grant Date set
forth in the Grant Notice, the Company hereby grants to the Participant an award
of RSUs under the Plan.

2.2Unsecured Obligation to RSUs. Unless and until the RSUs have vested in the
manner set forth in Article 2 hereof, the Participant will have no right to
receive Shares under any such RSUs. Prior to actual payment of any vested RSUs,
such RSUs will represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company.

2.3Vesting Schedule. Subject to Section 2.5 hereof, the RSUs shall vest and
become nonforfeitable with respect to the applicable portion thereof according
to the vesting schedule set forth in the Grant Notice (rounding down to the
nearest whole Share).

2.4Forfeiture, Termination and Cancellation upon Termination of Service.

(a)Notwithstanding any contrary provision of this Agreement or the Plan, upon
the Participant’s Termination of Service for any or no reason, all Restricted
Stock Units which have not vested prior to or in connection with such
Termination of Service (after taking into consideration any accelerated vesting
which may occur in connection with such Termination of Service (if any)) shall
thereupon automatically be forfeited, terminated and cancelled as of the
applicable termination date without payment of any consideration by the Company,
and the Participant, or the Participant’s beneficiary or personal
representative, as the case may be, shall have no further rights hereunder. No
portion of the RSUs which has not become vested as of the date on which the
Participant incurs a Termination of Service shall thereafter become vested.

2

 

--------------------------------------------------------------------------------

Exhibit 10.1(e)

(b)For purposes of the Restricted Stock Units and the Participant’s
participation in the Plan, the Participant’s Termination Service will be
considered to be the date the Participant is no longer actively providing
services to the Company or any of its Affiliate (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), and unless otherwise
expressly provided in this Agreement or determined by the Company, the
Participant’s right to vest in the Restricted Stock Units under the Plan, if
any, will terminate as of such date and will not be extended by any notice
period (e.g., the Participant’s period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant’s employment agreement, if any); the
Administrator shall have the exclusive discretion to determine when the
Participant is no longer actively providing services for purposes of the
Restricted Stock Units.

2.5Issuance of Common Stock upon Vesting. As soon as administratively
practicable following the vesting of any Restricted Stock Units pursuant to
Section 2.3 hereof, but in no event later than thirty (30) days after such
vesting date (for the avoidance of doubt, this deadline is intended to comply
with the “short term deferral” exemption from Section 409A of the Code), the
Company shall deliver to the Participant (or any transferee permitted under
Section 3.2 hereof) a number of Shares (either by delivering one or more
certificates for such Shares or by entering such Shares in book entry form, as
determined by the Company in its sole discretion) equal to the number of RSUs
subject to this Award that vest on the applicable vesting date, unless such RSUs
terminate prior to the given vesting date pursuant to Section 2.4(b) hereof.
Notwithstanding the foregoing, in the event Shares cannot be issued pursuant to
Section 12.4 of the Plan, the Shares shall be issued pursuant to the preceding
sentence as soon as administratively practicable after the Administrator
determines that Shares can again be issued in accordance with such Section.

2.6Conditions to Delivery of Shares. The Shares deliverable hereunder may be
either previously authorized but unissued Shares, treasury Shares or issued
Shares which have then been reacquired by the Company. Such Shares shall be
fully paid and nonassessable. The Company shall not be required to issue or
deliver any certificates or make any book entries evidencing Shares deliverable
hereunder prior to fulfillment of the conditions set forth in Section 12.4 of
the Plan.

2.7Rights as Stockholder. The holder of the RSUs shall not be, nor have any of
the rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of the RSUs and
any Shares underlying the RSUs and deliverable hereunder unless and until such
Shares shall have been issued by the Company and held of record by such holder
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment shall be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 14.2 of the Plan.

2.8Responsibility for Taxes.

(a)The Participant acknowledges that, regardless of any action the Company or,
if different, the Affiliate that employs the Participant or for which the
Participant otherwise provides services (the “Service Recipient”), the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to the Participant’s
participation in the Plan and legally applicable to the Participant
(“Tax-Related Items”) is and remains the Participant's responsibility and may
exceed the amount, if any, actually withheld by the Company or the Service
Recipient.  The Participant further acknowledges that the Company and the
Service Recipient (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the RSUs,
including the grant of the RSUs, the vesting of the RSUs, the subsequent sale of
any Shares acquired pursuant to the RSU and the receipt of any dividends and
(ii) do not commit to structure

3

 

--------------------------------------------------------------------------------

Exhibit 10.1(e)

the terms of the grant or any aspect of the RSUs to reduce or eliminate the
Participant's liability for Tax-Related Items.  Further, if the Participant is
subject to Tax-Related Items in more than one jurisdiction, the Participant
acknowledges that the Company and/or the Service Recipient (or former service
recipient, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

(b)Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make arrangements satisfactory to the Company and/or the
Service Recipient to satisfy all Tax-Related Items.  In this regard, the
Participant authorizes the Company and/or the Service Recipient to satisfy any
applicable withholding obligations with regard to any Tax-Related Items by
withholding from proceeds of the sale of Shares under the Plan, either through a
voluntary sale or through a mandatory sale arranged by the Company (on the
Participant’s behalf pursuant to this authorization without further
consent).  In the event that such withholding by sale of Shares is not advisable
or desirable by the Company (in its sole and absolute discretion), the
Participant authorizes the Company and/or the Service Recipient to satisfy the
applicable withholding obligations by one or a combination of the following: (i)
withholding from the Participant’s wages or other cash compensation payable to
the Participant by the Company and/or the Service Recipient, (ii) withholding a
sufficient number of whole Shares that would otherwise be issued to the
Participant upon settlement of the RSUs having an aggregate value sufficient to
pay the Tax-Related Items, or (iii) any other method determined by the Company
and compliant with applicable law, provided, however, that if the Participant is
a Section 16 officer of the Company under the Exchange Act, then the obligation
for Tax-Related Items will be satisfied by one or a combination of, the
following: withholding from (i) the proceeds from the sale of Shares or (ii) the
Participant’s wages or cash compensation, unless otherwise determined by the
Committee (as constituted to satisfy Rule 16b-3 of the Exchange Act) in advance
of the withholding event.

(c)The Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding rates or other applicable withholding
rates, including maximum rates in the jurisdictions applicable to the
Participant, in which case the Participant may receive a refund of any
over-withheld amount in cash and will have no entitlement to the equivalent in
Shares.  Further, if the obligation for Tax-Related Items is satisfied by
withholding in Shares, the Participant will be deemed to have been issued the
full number of Shares subject to the RSUs, notwithstanding that a number of
Shares is held back solely for the purpose of paying Tax-Related Items.

(d)The Participant agrees to pay to the Company or the Service Recipient any
amount of Tax-Related Items that the Company or the Service Recipient may be
required to withhold or account for as a result of the Participant’s
participation in the Plan that cannot be satisfied by the means described in
this Section.  The Company may refuse to issue or deliver the Shares, or the
proceeds of the sale of Shares, if the Participant fails to comply with his or
her obligations in connection with the Tax-Related Items.

ARTICLE III.

OTHER PROVISIONS

3.1Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon the Participant, the Company and all other interested
persons. No member of the Administrator or the Board shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, this Agreement or the RSUs.

4

 

--------------------------------------------------------------------------------

Exhibit 10.1(e)

3.2RSUs Not Transferable. The RSUs shall be subject to the restrictions on
transferability set forth in Section 12.3 of the Plan; provided, however, that
this Section 3.2 notwithstanding, with the consent of the Administrator, the
RSUs may be transferred to one or more Permitted Transferees, subject to and in
accordance with Section 12.3 of the Plan.

3.3Tax and Legal Consultation. The Participant understands that the Participant
may suffer adverse tax consequences in connection with the RSUs granted pursuant
to this Agreement (and the Shares issuable with respect thereto). The
Participant acknowledges that the Participant should consult with her tax, legal
and financial consultants in connection with the RSUs and the issuance of Shares
with respect thereto and that the Participant is not relying on the Company for
any tax or legal advice.

3.4Binding Agreement. Subject to the limitation on the transferability of the
RSUs contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

3.5Adjustments Upon Specified Events. The Administrator may accelerate the
vesting of the RSUs in such circumstances as it, in its sole discretion, may
determine. The Participant acknowledges that the RSUs are subject to adjustment,
modification and termination in certain events as provided in this Agreement and
Section 14.2 of the Plan.

3.6Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records. By a notice given pursuant to this
Section 3.6, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

3.7Participant’s Representations. If the Shares issuable hereunder have not been
registered under the Securities Act or any applicable state laws on an effective
registration statement at the time of such issuance, the Participant shall, if
required by the Company, concurrently with such issuance, make such written
representations as are deemed necessary or appropriate by the Company and/or its
counsel.

3.8Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

3.9Governing Law. The laws of the State of Delaware, United States of America,
shall govern the interpretation, validity, administration, enforcement and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.   Any action, lawsuit or other
proceedings brought to enforce this Agreement, relating to it, or arising from
it, or relating to or arising from the Plan, may be brought only in the state or
federal courts located in the Northern District of California where this grant
is made and/or to be performed, and the parties to this Agreement hereby submit
to and consent to the sole and exclusive jurisdiction of such courts, and no
other courts.

 

3.10Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and Applicable Law.
Notwithstanding any other provision of the Plan or this Agreement, unless there
is an exemption from any registration, qualification or other legal requirement
applicable to the Shares the Company shall not be required to deliver any Shares
issuable upon settlement of the RSUs

5

 

--------------------------------------------------------------------------------

Exhibit 10.1(e)

prior to the completion of any registration or qualification of the Shares under
any local, state, federal or foreign securities or exchange control law or under
rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
of any other governmental regulatory body, or prior to obtaining any approval or
other clearance from any local, state, federal or foreign governmental agency,
which registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable.  The Participant understands that the
Company is under no obligation to register or qualify the shares with the SEC or
any state or foreign securities commission or to seek approval or clearance from
any governmental authority for the issuance or sale of the Shares.  Further, the
Participant agrees that the Company shall have unilateral authority to amend
this Agreement without his or her consent to the extent necessary to comply with
securities or other laws applicable to issuance of Shares.

3.11Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the RSUs in any material way without the prior written
consent of the Participant.

3.12Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 3.2 hereof, this Agreement
shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.

3.13Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the RSUs and this Agreement shall
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by Applicable Law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

3.14Not a Contract of Service Relationship. Nothing in this Agreement or in the
Plan shall be interpreted as forming or amending an employment or service
contract with the Company or any of its Affiliates or interfere with or restrict
in any way with the right of the Company or any of its Affiliates, which rights
are hereby expressly reserved, to discharge or to terminate for any reason
whatsoever, with or without cause, the services of the Participant’s at any
time.

3.15Entire Agreement. The Plan, the Grant Notice and this Agreement constitute
the entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and the Participant with respect to
the subject matter hereof.

3.16Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or

6

 

--------------------------------------------------------------------------------

Exhibit 10.1(e)

appropriate for this Award either to be exempt from the application of
Section 409A or to comply with the requirements of Section 409A.

3.17Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Company and its Affiliates with
respect to amounts credited and benefits payable, if any, with respect to the
RSUs, and rights no greater than the right to receive the Common Stock as a
general unsecured creditor with respect to RSUs, as and when payable hereunder.

3.18Nature of Grant.  In accepting the RSUs, the Participant acknowledges,
understands and agrees that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b)the grant of the RSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;

(c)all decisions with respect to future RSU or other grants, if any, will be at
the sole discretion of the Company;

(d)the Participant is voluntarily participating in the Plan;

(e)the RSUs and the Shares subject to the RSU, and the income from and value of
same, are not intended to replace any pension rights or compensation;

(f)the RSUs and the Shares subject to the RSU, and the income from and value of
same, are not part of normal or expected compensation for purposes of, including
but not limited to, calculating any severance, resignation, termination,
redundancy, dismissal, end-of-service payments, bonuses, holiday pay,
long-service awards, pension or retirement or welfare benefits or similar
payments;

(g)unless otherwise agreed with the Company in writing, the RSUs and the Shares
subject to the RSUs, and the income from and value of same, are not granted as
consideration for, or in connection with, the service the Participant may
provide as a director of a subsidiary of the Company;

(h)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of the Participant's
employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant's
employment agreement, if any); and

(j)neither the Company, the Service Recipient nor any other Affiliate of the
Company shall be liable for any foreign exchange rate fluctuation between the
Participant's local currency and the

7

 

--------------------------------------------------------------------------------

Exhibit 10.1(e)

United States Dollar that may affect the value of the RSUs or of any amounts due
to the Participant pursuant to the settlement of the RSUs or the subsequent sale
of any Shares acquired upon settlement.

3.19Data Privacy.  By participating in the Plan via the Company’s acceptance
procedure, the Participant is declaring that the Participant agrees with the
data processing practices described herein and consents to the collection,
processing and use of Personal Data (as defined below) by the Company and the
transfer of Personal Data to the recipients mentioned herein, including
recipients located in countries which do not adduce an adequate level of
protection from a European (or other) data protection law perspective, for the
purposes described herein.

(a)Declaration of Consent.  The Participant understands that the Participant
needs to review the following information about the processing of the
Participant’s personal data by or on behalf of the Company, the Service
Recipient and/or any Affiliate as described in this Agreement and any other Plan
materials (the “Personal Data”) and declare his or her consent.  As regards the
processing of the Participant’s Personal Data in connection with the Plan and
this Agreement, the Participant understands that the Company is the controller
of the Participant’s Personal Data.

(b)Data Processing and Legal Basis.  The Company collects, uses and otherwise
processes Personal Data for the purposes of allocating Shares and implementing,
administering and managing the Plan.  The Participant understands that this
Personal Data may include, without limitation, the Participant’s name, home
address and telephone number, email address, date of birth, social insurance
number, passport number or other identification number (e.g., resident
registration number), salary, nationality, job title, any shares of stock or
directorships held in the Company or any of its Affiliates, details of all
awards or any other entitlement to shares of stock or equivalent benefits
awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor.  The legal basis for the processing of the Participant’s
Personal Data, where required, will be the Participant’s consent.

(c)Stock Plan Administration Service Providers.  The Participant understands
that the Company transfers the Participant’s Personal Data, or parts thereof, to
E*TRADE (and its affiliated companies), an independent service provider based in
the United States which assists the Company with the implementation,
administration and management of the Plan.  In the future, the Company may
select a different service provider and share the Participant’s Personal Data
with such different service provider that serves the Company in a similar
manner.  The Participant understands and acknowledges that the Company’s service
provider will open an account for the Participant to receive and trade Shares
acquired under the Plan and that the Participant will be asked to agree on
separate terms and data processing practices with the service provider, which is
a condition of the Participant’s ability to participate in the Plan.

(d)International Data Transfers.  The Participant understands that the Company
and, as of the date hereof, any third parties assisting in the implementation,
administration and management of the Plan, such as E*TRADE, are based in the
United States.  If the Participant is located outside the United States, the
Participant understands and acknowledges that the Participant’s country may have
enacted data privacy laws that are different from the laws of the United
States.  For example, the European Commission has issued only a limited adequacy
finding with respect to the United States that applies solely if and to the
extent that companies self-certify and remain self-certified under the EU/U.S.
Privacy Shield program, which is open to companies subject to Federal Trade
Commission jurisdiction and in which the Company participates with respect to
employee data. The Company’s legal basis for the transfer of the Participant’s
Personal Data, where required, is the Participant’s consent.

(e)Data Retention.  The Participant understands that the Company will use the
Participant’s Personal Data only as long as is necessary to implement,
administer and manage the

8

 

--------------------------------------------------------------------------------

Exhibit 10.1(e)

Participant’s participation in the Plan, or to comply with legal or regulatory
obligations, including under tax and securities laws.  In the latter case, the
Participant understands and acknowledges that the Company’s legal basis for the
processing of the Participant’s Personal Data would be compliance with the
relevant laws or regulations.  When the Company no longer needs the
Participant’s Personal Data for any of the above purposes, the Participant
understands the Company will remove it from its systems.

(f)Voluntariness and Consequences of Denial/Withdrawal of Consent.  The
Participant understands that the Participant’s participation in the Plan and the
Participant’s consent is purely voluntary.  The Participant may deny or later
withdraw the Participant’s consent at any time, with future effect and for any
or no reason.  If the Participant denies or later withdraws his or her consent,
the Company can no longer offer participation in the Plan to the Participant or
offer other equity awards to the Participant or administer or maintain such
awards and the Participant would no longer be able to participate in the
Plan.  The Participant further understands that denial or withdrawal of the
Participant’s consent would not affect the Participant’s status or salary as an
employee or service provider or the Participant’s career and that the
Participant would merely forfeit the opportunities associated with the Plan.

(g)Data Subject Rights.  The Participant understands that data subject rights
regarding the processing of Personal Data vary depending on the applicable law
and that, depending on where the Participant is based and subject to the
conditions set out in the applicable law, the Participant may have, without
limitation, the rights to (i) inquire whether and what kind of Personal Data the
Company holds about the Participant and how it is processed, and to access or
request copies of such Personal Data, (ii) request the correction or
supplementation of Personal Data about the Participant that is inaccurate,
incomplete or out-of-date in light of the purposes underlying the processing,
(iii) obtain the erasure of Personal Data no longer necessary for the purposes
underlying the processing, processed based on withdrawn consent, processed for
legitimate interests that, in the context of the Participant’s objection, do not
prove to be compelling, or processed in non-compliance with applicable legal
requirements, (iv) request the Company to restrict the processing of the
Participant’s Personal Data in certain situations where the Participant feels
its processing is inappropriate, (v) object, in certain circumstances, to the
processing of Personal Data for legitimate interests, and to (vi) request
portability of the Participant’s Personal Data that the Participant has actively
or passively provided to the Company (which does not include data derived or
inferred from the collected data), where the processing of such Personal Data is
based on consent or the Participant’s employment and is carried out by automated
means.  In case of concerns, the Participant understands that the Participant
may also have the right to lodge a complaint with the competent local data
protection authority.  Further, to receive clarification of, or to exercise any
of, the Participant’s rights, the Participant understands that the Participant
should contact his or her local human resources representative.

3.20Language. The Participant acknowledges that he or she is proficient in the
English language, or has consulted with an advisor who is proficient in the
English language, so as to enable the Participant to understand the provisions
of this Agreement and the Plan. If the Participant has received this Agreement
or any other document related to the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.

3.21Electronic Delivery and Participation.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an online or electronic system established and maintained by
the Company or a third party designated by the Company.

9

 

--------------------------------------------------------------------------------

Exhibit 10.1(e)

3.22Severability.  The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

3.23Country-Specific Provisions.  The Participant’s participation in the Plan
shall be subject to any special terms and conditions set forth in the Appendix
attached hereto for the Participant’s country.  Moreover, if the Participant
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to the Participant to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons.  The Appendix
constitutes part of this Agreement.

3.24Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on any RSUs
granted under the Plan and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements,
consents, authorizations or undertakings that may be necessary to accomplish the
foregoing.

3.25Waiver. The Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach, whether
of like or different nature.

3.26Exchange Control, Foreign Asset/Account and/or Tax Reporting. The
Participant acknowledges that there may be certain exchange control, foreign
asset/account and/or tax reporting requirements which may affect the
Participant’s ability to acquire or hold Shares or cash received from
participating in the Plan (including the proceeds from the sale of Shares and
the receipt of any dividends paid on Shares) in a brokerage or bank account
outside the Participant’s country.  The Participant may be required to report
such accounts, assets or related transactions to the tax or other authorities in
the Participant’s country.  The Participant also may be required to repatriate
sale proceeds or other funds received as a result of participating in the Plan
to the Participant’s country within a certain time after receipt.  The
Participant acknowledges that it is the Participant’s responsibility to comply
with such regulations and that the Participant should speak to his or her
personal advisor on this matter.

3.27Insider Trading/Market Abuse. The Participant may be subject to insider
trading restrictions and/or market abuse laws based on the exchange on which the
Shares are listed and in applicable jurisdictions, including the United States,
the Participant’s country and the designated broker’s country, which may affect
the Participant’s ability to accept, acquire, sell or otherwise dispose of
Shares, rights to Shares (e.g., RSUs) or rights linked to the value of Shares
under the Plan during such times that the Participant is considered to have
“inside information” regarding the Company (as defined by the laws or
regulations in the Participant’s country).  Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy.  The Participant
acknowledges that it is the Participant’s responsibility to comply with any
applicable restrictions and that the Participant should speak to his or her
personal advisor on this matter.

 

 




10

 

--------------------------------------------------------------------------------

Exhibit 10.1(e)

EXHIBIT A

Country-Specific Provisions for Participants Outside the U.S.

Capitalized terms used but not defined in this Exhibit A (the “Appendix”) shall
have the same meanings assigned to them in the Grant Notice, the Agreement and
the Plan.

Terms and Conditions

This Appendix, which is part of the Agreement, includes additional terms and
conditions that govern the RSUs granted to the Participant under the Plan if the
Participant works and/or resides in one of the countries listed below.  If the
Participant is a citizen or resident of a country other than the one in which
the Participant is currently working (or is considered as such for local law
purposes), or if the Participant transfers employment or residency to a
different country after the Grant Date, the Company will, in its discretion,
determine the extent to which the terms and conditions contained herein will be
applicable to the Participant.  

Notifications

This Appendix also includes information regarding securities laws, exchange
controls and certain other issues of which the Participant should be aware with
respect to participating in the Plan.  The information is based on the
securities, exchange controls and other laws in effect in the respective
countries as of February 2020.  Such laws are often complex and change
frequently.  As a result, the Participant should not rely on the information
noted herein as the only source of information relating to the consequences of
participating in the Plan because the information may be out-of-date at the time
the Participant acquires Shares under the Plan or subsequently sell such Shares.

In addition, the information contained in this Appendix is general in nature and
may not apply to the Participant’s particular situation, and the Company is not
in a position to assure the Participant of any particular result.  Accordingly,
the Participant should seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.

If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently working (or is considered as such for local
law purposes), or the Participant transfers employment or residency to a
different country after the Grant Date, the notifications contained in this
Appendix may not be applicable to the Participant in the same manner.

France

Terms and Conditions

RSUs Not Tax-Qualified.  The RSUs are not intended to qualify for specific tax
or social security treatment in France.

Language Consent.  By accepting the grant of the RSUs, the Participant confirms
having read and understood the documents related to the grant (the Grant Notice,
the Agreement and the Plan), which were provided in the English language.  The
Participant accepts the terms of those documents accordingly.

Consentement Relatif à la Langue.  En acceptant l’attribution de droits sur des
actions assujettis à des restrictions (« RSUs »), le Participant confirme avoir
lu et compris les documents relatifs à l’attribution (l’Avis d'Attribution, le
Contrat et le Plan) qui ont été fournis en langue anglaise.  Le Participant‎
accepte les dispositions de ces documents en connaissance de cause. ‎

11

 

--------------------------------------------------------------------------------

Exhibit 10.1(e)

Notifications

Foreign Asset / Account Reporting Notification.  French residents may hold
Shares acquired under the Plan outside France, provided they declare all foreign
accounts, whether open, current, or closed, in the their income tax return.

Germany

Notifications

Exchange Control Notification.  Cross-border payments in excess of €12,500
(including transactions made in connection with the sale of securities) must be
reported monthly to the German Federal Bank (Bundesbank).  If the Participant is
a German resident and he or she makes or receives a payment in excess of this
amount in connection with the Participant’s participation in the Plan, the
Participant must report the payment to Bundesbank electronically using the
“General Statistics Reporting Portal” (“Allgemeines Meldeportal Statistik”)
available via Bundesbank’s website (www.bundesbank.de).

Ireland

There are no country-specific provisions.

Switzerland

Notifications

Securities Law Notification.  Neither this document nor any other materials
relating to the RSUs (i) constitute a prospectus according to articles 35 et
seq. of the Swiss Federal Act on Financial Services (“FinSA”), (ii) may be
publicly distributed or otherwise made publicly available in Switzerland to any
person other than an employee of the Company or (iii) has been or will be filed
with, or approved or supervised by, any Swiss reviewing body according to
article 51 FinSA or any Swiss regulatory authority, including the Swiss
Financial Market Supervisory Authority (FINMA).

United Kingdom

Terms and Conditions

Responsibility for Taxes.  The following provision supplements Section 2.9 of
the Agreement:

The Participant agrees to indemnify the Company and/or the Service Recipient for
all Tax-Related Items that they are required to pay or withhold or have paid or
will pay to Her Majesty’s Revenue & Customs (“HMRC”) (or any other relevant
authority) on the Participant’s behalf and authorizes the Company and/or the
Service Recipient to recover such amounts by any of the means set out in Section
2.9 of the Agreement.  The Participant also agrees to be liable for any
Tax-Related Items related to the RSUs and legally applicable to him or her, and
hereby covenants to pay any such Tax-Related items as and when requested by the
Company, the Service Recipient or by HMRC (or any other relevant authority).  

Notwithstanding the foregoing, if the Participant is an executive officer or
director (as within the meaning of Section 13(k) of the Exchange Act), the terms
of the immediately foregoing provision will not apply.  In the event that the
Participant is an executive officer or director and the income tax is not
collected from or paid by the Participant within ninety (90) days of the end of
the U.K. tax year in which an event giving rise to the indemnification described
above occurs, the amount of any uncollected income tax may constitute a

12

 

--------------------------------------------------------------------------------

Exhibit 10.1(e)

benefit to the Participant on which additional income tax and national insurance
contributions may be payable.  The Participant acknowledges that he or she will
be responsible for reporting and paying any income tax due on this additional
benefit directly to the HMRC under the self-assessment regime and for paying the
Company or the Service Recipient, as applicable, for the value of any employee
national insurance contributions due on this additional benefit.

 

 

13

 